Unico American Corporation 23251 Mulholland Drive Woodland Hills, CA91364 (818) 591-9800FAX (818) 591-9822 March 30, 2010 Securities and Exchange Commission 450 West Fifth Street, N.W. Washington, D.C.20459 Dear Sir or Madam: On behalf of Unico American Corporation, I hereby transmit for filing, the Company’s Form 10-K for the fiscal year ended December 31, 2010. The financial statements included in the Form 10-K do not reflect a change from the preceding year in any accounting principles or practices or in the method of applying any such principles or practices. Sincerely, /s/ Lester A. Aaron Treasurer, Chief Financial Officer
